Betts, J.:
Thomas H. Hogan held a certificate for trafficking in liquors at No. 560 Broadway in the city of Albany for the year commencing October 1, 1910.
On the 8th day of June, 1911, William W. Farley, as State Commissioner of Excise, began' a proceeding to cancel such liquor tax certificate, alleging three different kinds of violation of the Liquor Tax Law: One, wrongfully and unlawfully suffering, permitting and having an opening or means of entrance or passageway between the certificated place and a place where gambling was suffered and permitted; in other words, a violation of subdivision. E of section 30 of the Liquor Tax Law; two, for selling liquor on Sunday, and, three, for maintaining screens, blinds and curtains covering a part of the window, thus concealing the bar.
A trial was ■ had and the certificate was revoked upon the second and third grounds, and the application to revoke such liquor tax certificate because of the violation of subdivision E of section 30 was denied. . Commissioner Farley has appealed from that part of the order only, denying the application for revocation of said liquor tax certificate.
. It appears in the evidence that Hogan’s saloon extends from Broadway through to James street, and there is an entrance into said saloon both from Broadway and James street; that above the James street part, at least of the saloon, is a place at which gambling was permitted and carried on; that the *293only entrance to this place where gambling was permitted or carried on was from the saloon through a door opening out of the saloon, only a few feet from the James street entrance, into a small room, which room opened, into the stairs near the James street entrance to the floor above where gambling was carried on.
It does not appear from the evidence that there was any connection whatever between the business of Hogan and the business said to be carried on by the Eastern Telegraph Company on the second floor. Such evidence as there is is to the effect that no liquor was sold in Hogan’s place to be carried up and served in the rooms of the Eastern Telegraph Company.
It also appeared that this entrance to the rooms of the Eastern Telegraph Company had been practically in the same place for many years, and that there was no other entrance from the street except through Hogan’s saloon or café. Hogan claims to have had no control over the door opening from his saloon to the floor above; that the key was controlled and kept by the parties who occupied' the floor above; that he did not know that gambling was carried on or permitted there and that he had to wait in his premises at night for the parties from upstairs to go out before he could lock his own doors.
Section 30 of the Liquor Tax Law and subdivision E thereof, so far as material, is as follows:
“ - * * It shall not be lawful for any person, whether having paid such tax or not, to sell, offer or expose for sale, or give away, any liquor * * * or
“E. * * * to suffer, permit or have any opening or means of entrance or passageway for persons or things between the room or place where the traffic in liquors is carried on, and any other room or place where any person whosoever suffers or permits any gambling * * (See Consol. Laws, chap. 34 [Laws of 1909, chap. 39], § 30, suhd. E, as amd. by Laws of 1910, chap. 494.)
The court at Special Term apparently denied the application so far as this branch of it was concerned for the reason that “ the evidence falls short of showing such a physical condition *294to have existed there as makes it possible under the law to find that the certificate-holder permitted or suffered an entrance' or passageway to exist between the saloon proper and the gambling room. Upon this allegation of thé petition the motion for an order revoking the license, is denied.”
It would seem that the court had overlooked the fact that the statute forbids the “having” of “any opening or means of entrance or passageway for persons or things between the room or place where the traffic in liquors is carried on, and any other room or place where any person whosoever suffers or permits any gambling.” Hot alone suffering or permitting such an opening is forbidden, but to “have” such a passageway is forbidden. There was such a passageway here.
It is idle to claim that a passageway from the certificated premises to a place on a second story where gambling is permitted and allowed does not exist when the only way in which this gambling place can be reached from the street is through the saloon or certificated place through an open door, whether the door is left open by the certificate holder or whether it is left open by some other person. It is an opening or means of entrance or passageway for .persons between the room or place where the traffic in liquors is carried on and the room where gambling is suffered or permitted.
Words must be considered in this statute to have their ordinary meaning, and giving them such there can be only one conclusion and that is that this door or passageway violated the provisions of subdivision E of section 30 of the Liquor Tax Law.
It is claimed that the inhibition of the statute applies to only those actively doing something; some community of interest between the certificate holder and the proprietor or proprietors of the place where gambling is permitted. The statute does not say that. What is forbidden is having a passageway and the passageway was here and open.
It- is claimed that the enforcement of this statute would be a hardship for the saloon keeper. Even if that be so it would be an argument addressed to the Legislature and not to the courts. But in this particular case the saloon keeper’s license was canceled for the two reasons other than violation of subdivision *295E of section 30. The revocation sought affects the landlord or owner of the premises, and this same landlord rents his premises both to the certificate holder and the party or parties who permitted or suffered gambling to be carried • on. If this real estate owner wanted to preserve his saloon rights he could have suppressed • what occurred on his second floor. There were many ways in which he could have stopped the business there shown to have been carried on if the court was charitable enough to suppose that he was ignorant of it.
It follows, therefore, that that portion of the order appealed from should be reversed, with costs and disbursements.
All concurred; Houghton, J., in memorandum.